FOLEY, J.,
dissenting.
ORS 17.220, set out in full in the majority opinion, provides for the separation of jurors during a trial. This statute has remained the same, in identical language, for over 100 years.① Had the legislature at any time have desired to enlarge the prohibitions on jurors’ activities during recesses it could have done so. It did not.②
*641Allowance of a mistrial is normally discretionary with the trial court. At the very least, a jury trial conviction such as is involved here should not be set aside without some showing of prejudice to the defendant. No showing of actual prejudice was made here.

 Deady, General Laws of Oregon 1845-1864, Code of Civil Procedure, ch 2, p 188.